Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 59-62, drawn to a genetically modified mouse that is Rag2-/- Il2rgnull Tpoh/h Gmcsfh/h EPOh/m SIRPalphah/h mouse, classified in A01K 67/0278.
II. Claims 63-68, drawn to a genetically modified mouse that is Rag2-/- Il2rgnull Tpoh/h Gmcsfh/h EPOh/m SIRPalphah/h mouse, and further comprises an engraftment of human hematopoietic cells, or the mouse further comprises an infection with a pathogen targeting human cells of the erythroid lineage, classified in A01K 2267/0337 and C12N 5/0634.
III. Claims 69-73, drawn to a method for identifying an agent that prevents an infection by a pathogen that targets human cells of the erythroid lineage, the method comprising contacting a genetically modified mouse of claim 59, comprising an engraftment of human hematopoietic cell, with clodronate, administering a candidate agent to the genetically modified mouse, injecting the genetically modified mouse with parasitized reticulocytes or erythrocytes, and determining whether the agent prevents the infection of the human reticulocytes and/or erythrocytes of the mouse, classified in A61K 49/0004, A01K 2267/0337 and C12N 5/0634.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are 1) a and further comprises an engraftment of human hematopoietic cells, or the mouse further comprises an infection with a pathogen targeting human cells of the erythroid lineage.  The genetically modified mouse of inventions I and II differ physiologically and have different phenotypes and usages.  The genetically modified mouse of invention II can be used as a model for infectious disease.  Inventions I and II have different classifications.  They require separate search and the search would not be coextensive.  Thus, inventions I and II are not obvious variants and are patentably distinct from each other.  
Inventions I and III are unrelated.  The genetically modified mouse of invention I is not used or involved in invention III.  They have different classifications and require separate search and the search would not be coextensive.  Thus, invention I and invention III are not obvious variants and are patentably distinct from each other.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the genetically modified mouse of invention II can be used to produce a recombinant human GM-CSF protein, human TPO protein or human IL3 protein rather than being used as a disease model to identify an agent that prevents an infection.  They have diverse classifications and require separate search and the search would not be coextensive.  Thus, invention II and invention III are not obvious variants and are patentably distinct from each other.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species:
Upon election of group II, Applicant is required to select one species from the following (From claim 67):
Plasmodium sp.
Babesia sp.
Theileri sp.

Upon election of group III, Applicant is required to select one species from the following (From claim 72):
Plasmodium sp.
Babesia sp.
Theileri sp.

The species are independent or distinct because they represent different types of bacterial infections that differ physiologically and pathologically. They are drawn to different scientific considerations and need to be considered individually.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
(b) The prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632